     Case 2:20-cv-00907-KJM-CKD Document 20 Filed 09/21/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Michael Storman,                                     No. 2:20-cv-00907-KJM-CKD
12                             Plaintiff,                 ORDER
13           v.
14
     Alta Regional Center,
15
                               Defendant.
16

17          Plaintiff Michael Storman alleges Alta California Regional Center (ACRC) withheld

18   developmental disability services from him because of his age and the specific nature of his

19   diagnoses. He is not represented by an attorney. The matter was referred to the assigned
20   Magistrate Judge under this District’s Local Rules, and the Magistrate Judge has recommended

21   dismissing the action for failure to prosecute. F&Rs, ECF No. 17. Mr. Storman has filed objects.

22   ECF No. 18. As explained below, the court declines to adopt the findings and recommendations.

23          Mr. Storman, who is 70 years old, has been diagnosed with Autism Spectrum Disorder,

24   Tourette’s Syndrome, Major Depressive Disorder, Obsessive Compulsive Disorder, and other

25   conditions. See First Am. Compl. at 1, ECF No. 10; Compl. Ex. B, ECF No. 1.1 He is under the

            1
             Although Mr. Storman superseded his original complaint by filing an amendment, the
     amended complaint refers to matters described in the exhibits he attached to his original
     complaint. The court has therefore considered those exhibits here. Cf. Knievel v. ESPN, 393 F.3d
     1068, 1076 (9th Cir. 2005) (considering, in response to a motion under Rule 12(b)(6), materials

                                                    1
     Case 2:20-cv-00907-KJM-CKD Document 20 Filed 09/21/21 Page 2 of 4


 1   care of a doctor and is taking psychotropic medications. Compl. Ex. B. His vision is also

 2   impaired. He has Keratoconus,2 cataracts, a corneal transplant, and chronic

 3   blepharoconjunctivitis.3 Id. Although Mr. Storman was diagnosed with some of these conditions

 4   only later in his life, see First Am. Compl. at 2, they have weighed on his work and social

 5   relationships for much longer, including in his childhood, see Compl. Ex. C, ECF No. 1.

 6           For at least twenty years, Mr. Storman has not been able to care for himself in many ways.

 7   See id. He depends on others for rides to the doctor. See id. His aversion to water prevents him

 8   from showering, so it is difficult for him to clean himself well. Id. Hand tremors from his

 9   Tourette’s Syndrome prevent him from inserting his medically necessary contact lenses without

10   injuring his eyes. Id.

11           In 2019, Mr. Storman applied for assistance from ACRC. In California, several regional

12   centers are responsible for deciding whether people are eligible for services under the state’s

13   Lanterman Act, which “establishes a comprehensive scheme for providing services to people with

14   developmental disabilities.” Michelle K. v. Superior Court, 221 Cal. App. 4th 409, 422 (2013)

15   (quoting Capitol People First v. State Dept’s of Developmental Servs., 155 Cal. App. 4th 676,

16   682 (2007)). Regional centers assess the needs of people with developmental disabilities and help

17   provide services to them. See id. ACRC denied Mr. Storman’s request for services. See Compl.

18   Ex. A. It found he did not have a “developmental disability” under the Lanterman Act because he

19   did not provide evidence that he was “substantially disabled in at least three areas of major life

20   activity due to Autism prior to age 18.” Id. Nor did ACRC find any evidence that Mr. Storman

21   had “intellectual disability or a disabling condition closely related to intellectual disability or

22   which requires treatment similar to that for intellectually disabled individuals.” Id.

23   /////

     “whose contents are alleged in a complaint and whose authenticity no party questions, but which
     are not physically attached to the [plaintiff’s] pleading” (alteration in original) (citation and
     quotation marks omitted)).
             2
               Keratoconus is a gradual change in the shape of the cornea that causes one’s vision to
     deteriorate. See Stedman’s Medical Dictionary 468240 (2014).
             3
               Blepharoconjunctivitis is an inflammation in the mucous membranes of the eyes. See
     Stedmans Medical Dictionary 106910, 198660, and 198640 (2014).

                                                       2
     Case 2:20-cv-00907-KJM-CKD Document 20 Filed 09/21/21 Page 3 of 4


 1          Mr. Storman filed this lawsuit a few months after ACRC denied his request for services.

 2   See Compl. (filed May 4, 2020). He alleged ACRC’s decision violated the Age Discrimination in

 3   Employment Act of 1967 and the Age Discrimination Act of 1975 because ACRC had demanded

 4   evidence of a disability prior to age 18 even though he had not been diagnosed with any

 5   developmental disorders until he was in his 50s. See id. at 2–3. He also alleged ACRC had

 6   violated the Americans with Disabilities Act by denying him services despite confirmation from

 7   his doctors that he had been diagnosed with Autism Spectrum Disorder and Tourette’s Syndrome.

 8   See id. at 2. He requested permission to proceed in forma pauperis. ECF No. 2.

 9          The Magistrate Judge dismissed the complaint under the screening procedures of
10   28 U.S.C. § 1915(e). See Order (Oct. 22, 2020), ECF No. 6. The Magistrate Judge found that

11   because Mr. Storman did not allege that ACRC was his employer or potential employer, he could

12   not prevail under the Age Discrimination in Employment Act or Americans with Disabilities Act.

13   See id. at 2–3. The Magistrate Judge did not consider provisions of the Americans with

14   Disabilities Act that apply to entities other than employers. See, e.g., 42 U.S.C. §§ 12132,

15   12182(a). Nor did the Magistrate Judge address Mr. Storman’s claim under the Age

16   Discrimination Act of 1975.

17          Mr. Storman asked the Magistrate Judge to reconsider the dismissal, but she denied that

18   motion and ordered him to file an amended complaint or risk dismissal with prejudice. See Min.

19   Order, ECF No. 9. Mr. Storman amended his complaint, advancing similar factual allegations
20   and adding a claim under California’s Unruh Civil Rights Act. ECF No. 10. The Magistrate

21   Judge again dismissed Mr. Storman’s complaint under the screening procedures of § 1915. See

22   Order (Dec. 28, 2020), ECF No. 11. The Magistrate Judge’s order states briefly (1) that

23   Mr. Storman had not explained what “services” he had been denied in violation of the ADA, id. at

24   3, and (2) that Mr. Storman’s allegations did not “establish the elements of an Unruh Act

25   violation.” See id. at 3–4. The Magistrate Judge permitted Mr. Storman leave to amend his

26   complaint. See id. at 4.

27          Mr. Storman attempted to appeal the dismissal to the United States Court of Appeals for

28   the Ninth Circuit, ECF No. 12, but the circuit dismissed his appeal for lack of jurisdiction, citing

                                                      3
     Case 2:20-cv-00907-KJM-CKD Document 20 Filed 09/21/21 Page 4 of 4


 1   cases holding that magistrate judges’ orders and dismissals with leave to amend cannot be

 2   immediately appealed. ECF No. 15. The case was inactive for the next several months until the

 3   Magistrate Judge recommended that the action be dismissed for failure to prosecute. See F&Rs,

 4   ECF No. 17. Mr. Storman objected, asking that this court either reconsider the dismissal or

 5   permit him to appeal. See Objs. at 2, ECF No. 18.

 6          The court declines to adopt the Magistrate Judge’s recommendation to dismiss this action

 7   for failure to prosecute. The Magistrate Judge did not consider the factors the Ninth Circuit has

 8   required district courts to consider before dismissing an action as a sanction for failure to

 9   prosecute: (1) “the public’s interest in expeditious resolution of litigation,” (2) “the court’s need

10   to manage its docket,” (3) “the risk of prejudice to the defendants,” (4) “the public policy

11   favoring disposition of cases on their merits,” and (5) “the availability of less drastic sanctions.”

12   Dahl v. City of Huntington Beach, 84 F.3d 363, 366 (9th Cir. 1996). These factors do not favor

13   dismissal, which is too harsh a sanction for Mr. Storman’s recent silence. The Magistrate Judge

14   could have requested a status report as an alternative, for example. Nor has ACRC appeared, so it

15   cannot have been prejudiced, and this case can still be resolved expeditiously on its merits.

16          In conclusion, the court declines to adopt the Magistrate Judge’s recommendation to

17   dismiss this action for failure to prosecute. Within thirty days after receiving a copy of this

18   order, Mr. Storman may file either (1) a second amended complaint, or (2) a notice stating that

19   he stands by the allegations he has already made in his most recent complaint. This matter is

20   referred back to the assigned Magistrate Judge for all pretrial proceedings.

21          IT IS SO ORDERED.

22   DATED: September 21, 2021.

23




                                                       4
